The principals, in the unfortunate tragedy disclosed by the record, that is to say, the defendant and the deceased, were total strangers to each other. They had never seen each other, and did not know each other's name. This fact being without dispute the appellant earnestly insists there could have been no motive in taking the life of deceased except to save his own life or to save him from suffering grievous bodily harm. The evidence as to the immediate facts of the difficulty tended to show that appellant uttered no word, nor committed any act which was calculated to provoke or bring on the difficulty. To the contrary, it is insisted that it clearly appears he was undertaking to appease and placate the deceased who was angry and belligerent, because of the fact that witness Adams had accidentally and unintentionally backed his automobile into deceased's parked truck by which he was standing. This slight and unintentional accident was the initial cause of the ensuing controversy *Page 517 
and difficulty in which the deceased lost his life. The evidence, without dispute, tends to show that when witness Adams discovered he had backed into the truck, he, Adams, moved his car away for about 30 or 40 feet, got out of his car and was approached by deceased who appeared to be infuriated. Adams testified "when I got out of my car he was there by it and I asked him 'did I hurt you sir,' and he said 'no you didn't, but you could have,' and I said 'did I?' and he said 'no but you could.' I said 'if I did, I would be only too glad to pay for it, or anything I could do for it,' and he said, 'you'll pay for it if the blade stays in the handle of this knife.' He had a knife." Witness also testified: "In the meantime Walter (defendant) came up and he heard Mr. Higgison (deceased) and me discussing the knife and Walter said 'Cap put up your knife. He's offered to pay you." He asked him twice and he (deceased) said, "I'll put the knife in you" and took a step towards him and Walter took a step or two back, and shot him one time. Deceased had the knife up in a striking position, and told him that he would put it in him and was going towards him and the defendant was backing back.
Defendant elected to testify in his own behalf, and did testify substantially as follows: That he left the Cafe after Adams, got in his car waiting for the other members of his party and that he heard the bump and looked back and saw his cousin, Adams, getting out of his car and a man standing at the back of the car. That he went to where this man and Adams were and that he heard Adams ask the man to put up the knife, that he would pay him if he said he was damaged and that if his legs were hurt, he would take him to a hospital, and that the defendant said, "Yes, we will settle it," and that he asked him to put up the knife also. That the deceased was talking in a loud tone of voice, and that the deceased appeared to be mad. That when he said, "Yes, put up the knife and we will settle with you," the deceased turned to him and told him that he would put the knife in him. That the deceased lunged toward him and that the defendant stepped back at the same time. That he was three or four feet from him when he shot him. That the deceased had his knife in a striking position and was coming on him at the time fast. That he shot him once and then he walked towards the cafe and asked that an ambulance be sent for, and also offered to carry the deceased to the hospital in his automobile.
The evidence shows that the deceased was brought to the City Hospital in Mobile where he died later.
Defendant's wife, Mrs. Walter E. Cochran, Jr., was also an eye witness, and her testimony tended to corroborate in detail the evidence given by her husband, and also by witness Adams. Among other things, she testified that at the time that her husband fired the shot he was backing away from him and the deceased was coming on him in close proximity with a knife raised in his hand in a striking position.
The only other witness to give testimony as to the difficulty was State witness Mrs. Harold Higgison, wife of the deceased, she testified in substance, the deceased, Harold Higgison, had parked a chevrolet truck on the opposite side of the highway at a distance of about forty feet from the front door of the cafe, and at the time that H. M. Adams and his party came out from the cafe and got in Adams' car for the purpose of returning to their homes, the deceased was standing by his truck on the side next to the cafe with a knife in his hand, she being seated in the truck, and according to her testimony the deceased was cleaning a spark plug with a pretty good size knife. That when H. M. Adams got in his automobile, he cranked it up and suddenly backed the same across the highway and into the truck of the deceased and against the legs of the deceased. That Adams then drove his car up the road about forty feet and got out of the same, at which time the deceased walked hurriedly up to Adams and in a loud voice complained of Adams' actions in the matter. She further testified that when the deceased walked up to where Adams was, he stated that somebody could be hurt. That at this time Cochran, the defendant, asked her husband as to what he had in his hands and her husband told him that he had a knife, and that Cochran asked him what was he doing with it and her husband said he was cleaning the spark *Page 518 
plugs, and the defendant said, "You can't mess with me," and shot the deceased.
In contradiction of the evidence of Mrs. Higgison, witness H. C. Hall testified, after proper predicate, that on the night in question after the wounded Higgison had been carried to the City Hospital in Mobile, he heard Mrs. Higgison make the statement "that it was raining at the time of the shooting, and it was so far away until she could not see to identify and could hear but little of what was said."
The indictment charged the defendant with the offense of murder. Upon arraignment, the defendant interposed his plea of not guilty, and relied upon self defense.
The trial resulted in the conviction of the defendant of manslaughter in the first degree, and his punishment was fixed at imprisonment in the penitentiary for seven years.
Pending the trial in the court below several exceptions were reserved to the rulings of the court, and are here properly presented for review. As we see it however, the principal and controlling questions are the exceptions reserved to the oral charge of the court, wherein the trial court charged the jury, (1) "that the burden of proof was on the defendant to reasonably satisfy them that he was in imminent danger of life or limb, and that he had no reasonable escape." (2) "That the burden does shift to the defendant, on his plea of self-defense, to show that he was in peril and had no reasonable mode of retreat without increasing his peril."
The exceptions, above discussed, are well taken and must be sustained. The following authorities are conclusive as to this: Hubbert v. State, 32 Ala. App. 477, 27 So.2d 228; Williams v. State, 213 Ala. 121, 104 So. 282; Perry v. State, 211 Ala. 458,100 So. 842; Ragsdale v. State, 134 Ala. 24, 36, 32 So. 674; Baker v. State, 19 Ala. App. 432, 98 So. 213; Ex parte State ex rel. Attorney General (Baker v. State), 210 Ala. 374,98 So. 215; Barbaree v. State, 24 Ala. App. 127, 130 So. 903; Lee v. State, 24 Ala. App. 168, 132 So. 61; Fuqua v. State, 23 Ala. App. 467,127 So. 251; Jones v. State, 23 Ala. App. 77, 121 So. 1; Meadows v. State, 26 Ala. App. 311, 159 So. 268.
There was also error in the court's action in overruling defendant's objection to the State's attorney's argument wherein he stated, when a person sets up self-defense that the burden is upon him to come forward with evidence to show that he is free from fault in bringing on the difficulty. Such burden rests upon the State and not upon the defendant.
Numerous other insistences of error are presented, we however see no necessity to discuss them in detail, as the judgment of conviction from which this appeal was taken, must be reversed for the reasons hereinabove stated. Moreover, said questions may not arise upon another trial.
For the errors indicated the judgment of conviction from which this appeal was taken is reversed and the cause remanded.
Reversed and remanded.
                              On Rehearing.